                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                No. 7:18-CV-00160-RN

 Natoshia Allen,

                        Plaintiff,

 v.
                                                                        Order
 Andrew Saul, Commissioner of Social
 Security,

                        Defendant.


       Court hereby awards Plaintiff $4,505.74 in attorney’s fees under the Equal Access to

Justice Act (28 U.S.C. § 2412(c) and (d)), paid to Plaintiff’s attorney if there is no debt that is

subject to offset under the Treasury Offset Program (31 U.S.C. § 3716). If there is such a debt any

fee remaining after offset will be payable to Plaintiff and delivered to Plaintiff’s attorney.


       October 2,
Dated: October 3, 2019.
                  2019

                                               ______________________________________
                                               R OBERT T. NUMBERS, II
                                               Robert
                                               U NITEDT. Numbers,
                                                       STATES      II
                                                              MAGISTRATE    JUDGE
                                               United States Magistrate Judge
